 Case 5:19-cv-00123-DNH-TWD Document 41 Filed 08/26/21 Page 1 of 12




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
______________________________________________

AVA REALTY ITHACA, LLC,

                                     Plaintiff,
v.                                                                 5:19-CV-123
                                                                   (DNH/TWD)
DAVID P. GRIFFIN dba DAVID GRIFFIN MASONRY,

                              Defendant.
______________________________________________


APPEARANCES:                                               OF COUNSEL:

OSBORNE, REED & BURKE, LLP                                 JEFFREY P. DiPALMA, ESQ.
Attorneys for Plaintiff
45 Exchange Blvd., 4th Floor
Rochester, NY 14614

PINSKY & SKANDALIS, P.C.                                   GEORGE SKANDALIS, ESQ.
Attorneys for Defendant
5790 Widewaters Parkway, Suite 250
Syracuse, NY 13214

THÉRÈSE WILEY DANCKS, United States Magistrate Judge


                                    DECISION and ORDER

       Presently before the Court in this indemnification action is Defendant’s motion to preclude

the New York State Workers’ Compensation Board (“WCB”) testimony of two witnesses. (Dkt.

No. 34.) Plaintiff opposes the motion. (Dkt. No. 35.) Specifically, Defendant seeks an order

precluding Plaintiff from offering the testimony of witnesses Jason Fluke (“Fluke”) and Steven

Stafford (“Stafford”) taken during a WCB matter, or from offering the testimony of Fluke or

Stafford in affidavit form, in any summary judgment motions that may be filed in this case. (See

generally Dkt. No. 34.) Defendant bases his motion upon Rules 32(a)(8), 37(c)(1), and 56(c)(2) of
 Case 5:19-cv-00123-DNH-TWD Document 41 Filed 08/26/21 Page 2 of 12




the Federal Rules of Civil Procedure (“FRCP”) and Rule 804(b)(1)(B) of the Federal Rules of

Evidence (“FRE”). Id. For the reasons that follow, the motion is denied.

I.     BACKGROUND

       On January 5, 2013, two workers, non-party Patrick Gerard (“Gerard”) and Defendant David

Griffin (“Griffin”), were injured in a workplace accident underlying this indemnification action at a

hotel construction site owned by Plaintiff Ava Realty Ithaca, LLC (“AVA”). (Dkt. No. 34-1 at ¶ 1.1)

Fluke was the site superintendent for Varish Construction (“Varish”), the general contractor hired by

AVA to build the hotel; and Stafford was Vice President of Construction for Aspen General

Contractors, the masonry subcontractor hired by Varish to construct the masonry block elevator

shaft where Gerard and Griffin were injured. Id.

       Both Gerard and Griffin filed Workers’ Compensation claims related to their injuries, as

well as personal injury claims. Fluke and Stafford testified during Gerard’s WCB proceedings,

however, they were not able to be located when their testimony was sought in the underlying

personal injury litigation. Id. at ¶ 7. In this action, both Fluke and Stafford were identified as

witnesses in Defendant’s initial disclosures required by FRCP 26(a)(1) which were dated April 23,

2019. (Dkt. No. 35-3.) Plaintiff did not disclose them as witnesses in its Rule 26 disclosures dated

April 29, 2019. (Dkt. No. 34-12.) In this action, wherein AVA seeks indemnification from Griffin

for payments it made to settle the personal injury litigation, it appears neither party has attempted to

locate Fluke or Stafford in an effort to depose them.




       1
                Citations to paragraph numbers in the filings refer to the paragraph numbers used by
the parties. Citations to page numbers in the filings refer to the pagination CM/ECF automatically
generates.

                                                   2
 Case 5:19-cv-00123-DNH-TWD Document 41 Filed 08/26/21 Page 3 of 12




II.    DISCUSSION

       Defendant argues Plaintiff should be precluded from utilizing the WCB testimony of Fluke

and Stafford in any future summary judgment motion in this action because (1) AVA did not

disclose those witnesses in their initial disclosures under FRCP 26(a)(1) and therefore AVA should

not be permitted to use the testimony pursuant to FRCP 37(c)(1); (2) the testimony is not in

admissible form and therefore objectionable under FRCP 56(c)(2); (3) the WCB hearing was not a

previous state court action involving the same subject matter between the same parties and therefore

the use of that testimony is not permitted under FRCP 32(a)(8); and (4) the testimony would not be

permitted under the prior testimony exception to hearsay found in FRE 804(b)(1)(B). (See generally

Dkt. No. 34-3.)

       Plaintiff counters that the WCB testimony of Fluke and Stafford should not be precluded for

purposes of a motion for summary judgment because (1) it is sworn testimony recorded during a

judicially supervised adversarial proceeding; (2) Defendant disclosed Fluke and Stafford as

witnesses in his Rule 26 disclosures; (3) the rules relating to depositions do not apply since the

testimony was provided at a WCB hearing and the continuation of that hearing which was done by

telephone deposition; (4) the hearing transcripts are not precluded under FRCP 56(c)(2) since Fluke

and Stafford could testify directly at trial; (5) FRCP 32(a)(8) does not apply to the use of hearing

transcripts on a motion for summary judgment; and (6) FRE 804(b)(1)(B) does not apply to the

subject testimony being considered on a summary judgment motion because that rule applies to the

admissibility of evidence at hearings or trials such that material submitted for summary judgment

must only be able to be reproduced in admissible form at trial. (See generally Dkt. No. 35-5.)




                                                   3
 Case 5:19-cv-00123-DNH-TWD Document 41 Filed 08/26/21 Page 4 of 12




       A.      Reliability of the Workers’ Compensation Board Testimony

       Defendant centers arguments around the concept that the WCB testimony of Fluke and

Stafford is unreliable because it started as a WCB hearing in the presence of the WCB

administrative law judge (“ALJ”) but was concluded by telephone deposition at the direction of the

ALJ due to running out of time at the WCB proceeding. (Dkt. No. 34-3 at 6-9.) Defendant

contends the deposition was not conducted according to proper procedures. Id. Fluke’s testimony

was concluded at the WCB hearing, and Stafford’s testimony was started at the WCB hearing and

concluded by the telephone deposition. Id. at 5. Both witnesses were sworn in at the WCB hearing,

and at the outset of the telephone deposition Stafford was reminded of the oath taken at the WCB

hearing and agreed his testimony at the telephone deposition was under oath. (Dkt. No. 34-19 at 3.)

The testimony taken at the WCB hearing was certified. (Dkt. No. 35-1 at 18.) The certification

page of the transcript from the telephone deposition was not provided by either party with their

motion papers, however, it was taken before a Registered Professional Reporter and Notary Public

(Dkt. No. 35-1 at 19) and therefore the transcript was presumably certified.

       Although the parties to the WCB hearing are not all the same as the parties in this matter,

and neither witness has reviewed or signed the testimony at issue, this does not negate the reliability

of the testimony. U.S. Underwriters Insur. Co. v. Liberty Mutual Insur. Co., No. 98 CIV.

8168(MBM), 2001 WL 521809, *2, n.1 (S.D.N.Y. May 16, 2001). Sworn testimony from another

proceeding is admissible on a motion for summary judgment because it has “the same evidentiary

value and safeguards as affidavits provided for in Rule 56(e).” Shulins v. New England Insur. Co.,

360 F.2d 781, 785 (2d Cir. 1966). Courts in this Circuit have routinely considered testimony from

WCB proceedings on summary judgment motions. See, e.g., Trent v. Town of Brookhaven, 966 F.


                                                   4
 Case 5:19-cv-00123-DNH-TWD Document 41 Filed 08/26/21 Page 5 of 12




Supp. 2d 196, 201, 204-5 (E.D.N.Y. 2013); Blount v. Swiderski, No. 2:03-cv-0023-ENV-ETB, 2006

WL 3314635, at *1, 3, 8, 17 (E.D.N.Y. Nov. 14, 2006); Siebert v. Iowa Precision Industries, Inc.,

No. 99 CV 3159(ILG), 2001 WL 1008159, at *3, 6-7 (E.D.N.Y. July 24, 2001); Rivera v. Monarch

Construction Corp., No. 94 CIV. 4208 (RWS), 94 CIV. 6623 (RWS), 1995 WL 702455, at *3

(S.D.N.Y. Nov. 29, 1995).

       Accordingly, the Court is not persuaded that the prior WCB testimony of Fluke and Stafford

may not be properly considered on a motion for summary judgment.

       B.      Disclosure of Witnesses Fluke and Stafford

       Turning to Defendant’s claim that AVA should be precluded from offering the WCB hearing

transcripts of witnesses Fluke and Stafford, or from offering any affidavits from these witnesses in

relation to a motion for summary judgment, because Plaintiff did not disclose these witnesses in its

Rule 26 disclosures, the Court likewise finds this argument unconvincing. Both Fluke and Stafford

were identified by Defendant in his disclosures under Rule 26 of the FRCP, and Defendant noted

that their testimony was obtained in the WCB proceeding, but that he was not providing copies of

the transcripts. (Dkt. No. 35-3 at 1.) Defendant’s contention is that because Plaintiff did not

identify these witnesses or the intent to use the subject WCB testimony in this matter in its Rule 26

disclosures, Plaintiff violated Rule 37(c)(1) and therefore preclusion of these witnesses’ WCB

testimony is an appropriate sanction. (Dkt. No. 34-3 at 1.) Plaintiff argues that because Defendant

disclosed these witnesses and already had possession of their WCB testimony, there was no

obligation on Plaintiff to disclose the information. (Dkt. No. 35-5 at 11.) Plaintiff further notes that

“[e]ven if AVA’s failure to reiterate to the defendant that the witnesses that were identified in his

disclosure were potential witnesses, could be considered a violation of Rule 26, such failure to


                                                   5
 Case 5:19-cv-00123-DNH-TWD Document 41 Filed 08/26/21 Page 6 of 12




disclose is substantially justified and is harmless, thus does not warrant any sanction under Rule

37.” Id.

       FRCP 37(c)(1) states that:

       [i]f a party fails to provide information or identify a witness as required by Rule 26(a) or (e),
       the party is not allowed to use that information or witness to supply evidence on a motion, at
       a hearing, or at a trial, unless the failure was substantially justified or is harmless. In
       addition to or instead of this sanction, the court, on motion and after giving an opportunity to
       be heard:
       (A) may order payment of the reasonable expenses, including attorney’s fees, caused by the
       failure;
       (B) may inform the jury of the party’s failure; and
       (C) may impose other appropriate sanctions, including any of the orders listed in Rule
       37(b)(2)(A)(I)-(vi).

Fed. R. Civ. P. 37.

       “The purpose of Rule 37 is to prevent the practice of ‘sandbagging’ an opposing party with

new evidence.” Haas v. Delaware & Hudson Ry. Co., 282 F. App’x 84, 86 (2d Cir. 2008); see also

Ebewo v. Martinez, 309 F. Supp. 2d 600, 607 (S.D.N.Y. 2004); Johnson Electric North America

Inc. v. Mabuchi Motor America Corp., 77 F. Supp. 2d 446, 458-59 (S.D.N.Y.1999). Assuming

without deciding that Plaintiff was obligated to disclose Fluke and Stafford and their WCB

testimony under Rule 26(a), the Court finds under Rule 37(c)(1) any failure to disclose the

information is harmless.

       Where a party fails to disclose discovery information without substantial justification, Rule

37(c)(1) prevents the party from using that evidence on a motion or at trial, unless the failure to

disclose is harmless. Courts consider several factors in determining whether a discovery violation

mandates preclusion of the evidence: “(1) the party’s explanation for failure to comply with the

discovery [requirement]; (2) the importance of . . . the precluded [evidence]; (3) the prejudice



                                                   6
 Case 5:19-cv-00123-DNH-TWD Document 41 Filed 08/26/21 Page 7 of 12




suffered by the opposing party as a result of having to prepare to meet the new testimony; and (4)

the possibility of a continuance.” Softel, Inc. v. Dragon Medical & Scientific Communications, Inc.,

118 F.3d 955, 961 (2d Cir. 1997). While a showing of “bad faith” is not required for preclusion to

be ordered under Rule 37(c), a party’s bad faith “can be taken into account” by the Court in

considering the party’s explanation for its failure to satisfy its discovery obligations. Design

Strategy, Inc. v. Davis, 469 F.3d 284, 296 (2d Cir. 2006). In determining whether a party’s “bad

faith” in discovery should dictate a severe sanction, the Court should view the party’s conduct in the

case as a whole. See, e.g., Daval Steel Products v. M/V Fakredine, 951 F.2d 1357, 1366 (2d Cir.

1991) (upholding preclusion of evidence sanction because conduct of defendant’s counsel at

deposition, combined with defendant’s repeated refusal to produce demanded documents “evince[d]

a willful frustration” of discovery); Ashkinazi v. Sapir, No. 02 Civ. 00002(RCC)(MHD), 2005 WL

937597, at *6 (S.D.N.Y. Apr. 20, 2005) (finding willfulness where defendant had “attempted to

impede discovery . . . for much of the unusually protracted discovery period”). Further, as

preclusion of evidence is a “harsh remedy,” it “should be imposed only in rare situations.” Izzo v.

ING Life Ins. & Annuity Co., 235 F.R.D. 177, 186 (E.D.N.Y. 2005) (quoting Update Art, Inc. v.

Modiin Publishing, Ltd., 843 F.2d 67, 71 (2d Cir. 1988)).

       “The burden to prove substantial justification or harmlessness rests with the party who has

failed to disclose information pursuant to Rule 26.” Wright v. Aargo Security Services, Inc., No. 99

CIV. 9115, 2001 WL 1035139, at *2 (S.D.N.Y. Sept. 7, 2001) (citations omitted). Plaintiff’s only

justification for their failure to disclose the witnesses and their WCB testimony is apparently

because Defendant disclosed the information, thus they believe they were never obligated to

produce the information in question. Nevertheless, even if Plaintiff was not justified in that belief,


                                                   7
 Case 5:19-cv-00123-DNH-TWD Document 41 Filed 08/26/21 Page 8 of 12




preclusion is not appropriate because Defendant was not harmed by Plaintiff’s actions since

Defendant already knew about Fluke and Stafford and their WCB testimony. “A violation of the

Rule is harmless when there is no prejudice to the party entitled to the disclosure.” Lesser v.

Wildwood, No. 01 Civ. 4209, 2003 WL 22228757, at *2 (S.D.N.Y. Sept. 29, 2003) (quoting

American Stock Exchange, LLC v. Mopex, Inc., 215 F.R.D. 87, 93 (S.D.N.Y. 2002)) (internal

citations and punctuation omitted).

       Further, even if Plaintiff was obligated to list Fluke and Stafford as witnesses and their WCB

testimony as evidence during the formal discovery period, the Defendant was well aware of these

witnesses and the information related to their WCB testimony. There is no evidence of

“sandbagging” or any attempt by Plaintiff to impede discovery of Fluke and Stafford or their WCB

testimony. Defendant has not attempted to address the question of harm in their moving papers at

this stage of the litigation, and neither party indicates they ever tried to locate Fluke and Stafford in

the context of this matter. Since Defendant clearly knew of these witnesses and their WCB

testimony at the outset of this litigation, Defendant could have investigated the witnesses further.

Thus, the Court is not persuaded that Defendant has suffered any hardship as a result of Plaintiff not

identifying Fluke and Stafford and their WCB testimony in its Rule 26 disclosures. Moreover, the

Court finds no bad faith here warranting the harsh remedy of preclusion.

       C.      Rule 56(c)(2) of the Federal Rules of Civil Procedure

        Defendant argues that the WCB testimony of Fluke and Stafford cannot be considered on a

summary judgment motion because it cannot be presented in admissible form. (Dkt. No. 34-3 at 3.)

Plaintiff counters that the testimony at issue could be reduced to a form admissible at trial and

therefore should not be precluded. (Dkt. No. 35-5 at 15.)


                                                    8
 Case 5:19-cv-00123-DNH-TWD Document 41 Filed 08/26/21 Page 9 of 12




       “A party may object that the material cited to support or dispute a fact cannot be presented in

a form that would be admissible in evidence.” Fed. R. Civ. P 56(c)(2). “‘Therefore, only

admissible evidence need be considered by the trial court in ruling on a motion for summary

judgment.’” Presbyterian Church of Sudan v. Talisman Energy, Inc., 582 F.3d 244, 264 (2d Cir.

2009) (quoting Raskin v. Wvatt Co., 125 F.3d 55, 66 (2d Cir. 1997)). However, on summary

judgment, a party need not produce evidence in a form that would be admissible at trial. Celotex

Corp. v. Catrett, 477 U.S. 317, 324 (1986) (emphasis supplied). Thus, FRCP Rule 56(c)(2) focuses

on the admissibility of the evidence’s content, not its form.

       Here, there is no dispute that Fluke and Stafford were witnesses to the underlying accident

that gave rise to this indemnification claim and thus have personal knowledge of it. Their WCB

testimony is from a prior proceeding where they were under oath. Thus, the testimony could

conceivably be reproduced at trial since the two witnesses could testify at a trial of this matter

consistently in the same way they testified in the WCB matter. While the two witnesses were

apparently unavailable to testify in the underlying personal injury litigation arising from the subject

accident, neither party has described any efforts to locate Fluke and Stafford in relation to the

present action or why they are unavailable to testify in this action. Thus, FRCP Rule 56(c)(2) does

not preclude their WCB testimony from being considered by the Court on a motion for summary

judgment.

       D.      Rule 32(a)(8) of the Federal Rules of Civil Procedure

       Defendant contends that use of the WCB testimony in a summary judgment motion should

be precluded under FRCP 32(a)(8) because the WCB claim did not involve the same subject matter

or the same parties as the present action. (Dkt. No. 34-3 at 6-10.) The Court disagrees.


                                                   9
Case 5:19-cv-00123-DNH-TWD Document 41 Filed 08/26/21 Page 10 of 12




       In general, Rule 32(a)(8) addresses the use of such testimony at a “hearing or trial.” Fed. R.

Civ. P. 32(a)(1). Nothing in Rule 32(a) precludes consideration of deposition testimony that may

otherwise be inadmissible at a hearing or trial in support of or in opposition to a motion for

summary judgment. See, e.g., Lizarra v. Figueroa, No. 12 Civ. 3119, 2014 WL 1224539, at *4

(S.D.N.Y. Mar. 21, 2014); Vengurlekar v. HSBC Bank USA, No. 03 Civ. 243, 2008 WL 373692, at

*2, n. 2 (S.D.N.Y. Feb. 8, 2008). Additionally, by its terms, Rule 32 applies to depositions, not

hearings such as the testimony from a WCB hearing in this case, and as such it does not preclude the

Court from considering the testimony of Fluke and Stafford on a motion for summary judgment.

       E.      Rule 804(b)(1)(B) of the Federal Rules of Evidence

       Lastly, Defendant asserts that Rule 804(b)(1)(B) precludes the Court from considering the

WCB testimony of Fluke and Stafford on a summary judgment motion because Plaintiff must

establish that the witnesses are unavailable and that Defendant had the opportunity and similar

motive to develop their testimony in the WCB matter. (Dkt. No. 34-3 at 10-12.) Again, the Court

disagrees.

       Rule 804(b)(1) of the FRE addresses the admissibility of a deposition transcript where the

deponent is subsequently unavailable to testify at trial. The Rule provides for the admission at trial

of such testimony only if the party against whom the testimony is offered had an opportunity to

cross-examine the witness. Where the opportunity for cross-examination is absent, the testimony

must be excluded as inadmissible hearsay. See, e.g., Complaint of Paducah Towing Co., 692 F.2d

412, 418 (6th Cir. 1982); United States v. Wingate, 520 F.2d 309, 316 (2d Cir. 1975), cert. denied,

423 U.S. 1074 (1976).

       On summary judgment, evidence used to raise an issue of fact must be admissible or contain


                                                  10
Case 5:19-cv-00123-DNH-TWD Document 41 Filed 08/26/21 Page 11 of 12




evidence that will be presented in a form admissible at trial. Santos v. Murdock, 243 F.3d 681, 683

(2d Cir. 2001). “[A] court will not entertain inadmissible hearsay unsubstantiated by any other

evidence in ruling on a summary judgment motion.” Mattera v. JPMorgan Chase Corp., 740 F.

Supp. 2d 561, 566 n.2 (S.D.N.Y. 2010) (citing H. Sand & Co. v. Airtemp Corp., 934 F.2d 450,

454-55 (2d Cir. 1991)). However, “material relied on at summary judgment need not be admissible

in the form presented to the district court. Rather, so long as the evidence in question ‘will be

presented in admissible form at trial,’ it may be considered at summary judgment.” Smith v. City of

New York, 697 F. App’x 88, 89 (2d Cir. 2017) (quoting Santos, 243 F.3d at 683). As noted above,

the testimony from the WCB proceeding could conceivably be reproduced at trial since the two

witnesses could testify at trial in this action consistently with how they testified in the WCB matter.

As such, whether the transcripts of the WCB testimony would be hearsay if offered at trial is not

relevant to whether it can be considered on a summary judgment motion.

III.    CONCLUSION

        Based upon the above and after due deliberation and careful consideration of the arguments

of counsel, the Court finds that the WCB testimony of Fluke and Stafford may be used by either

party in conjunction with a summary judgment motion. The Court makes no determination as to

whether the transcripts would be admissible at trial and leaves that determination to the sound

discretion of the trial court.

        Accordingly, it is hereby,

        ORDERED, that Defendant’s motion to preclude (Dkt. No. 34) the WCB testimony of

witnesses Fluke and Stafford from use in a summary judgment motion is DENIED; and it is further




                                                  11
Case 5:19-cv-00123-DNH-TWD Document 41 Filed 08/26/21 Page 12 of 12




       ORDERED, that pretrial deadlines are reset as follows: all discovery due October 29, 2021;

discovery motions due November 12, 2021; dispositive motions due January 28, 2022.

SO ORDERED.

Dated: August 26, 2021
       Syracuse, New York




                                               12
